UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6787


WILLIAM ALLEN OWENS,

                Petitioner - Appellant,

          v.

WARDEN PERRY CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and

SOUTH CAROLINA, State of,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      R. Bryan Harwell, District
Judge. (5:14-cv-03685-RBH)


Submitted:   September 29, 2016             Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Allen Owens, Appellant Pro Se.     Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Allen Owens seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation

and   dismissing      Owens’    28   U.S.C.      § 2254    (2012)      petition.      We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

      Parties    are    accorded      30       days   after      the   entry     of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

June 23, 2015.        The notice of appeal was filed on June 7, 2016.

Because Owens failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal.                            We

dispense   with       oral     argument    because         the    facts    and     legal

contentions     are    adequately     presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               DISMISSED



                                           2